DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagat et al. (US 2020/0211124 A1), hereinafter “Bhagat”, and in view of Gieseke (US 2017/0178139 A1), hereinafter “Gieseke”.

As per claim 1, Bhagat teaches an apparatus comprising at least one processor and at least one memory including program code that with the processor, cause the apparatus to:
“retrieve, from a repository, one or more logical data record set identifiers associated with an intended use request, the intended use request associated with an intended use identifier” at [0027]-[0030];
(Bhagat teaches retrieving user information such as username for users 114, 116 associated with a transaction request (i.e., “intended use request”), wherein the transaction request associated with a transaction identifier such as “purchases”, “fund transfers”)
“for each unique logical data record set identifier of the one or more logical data record set identifiers, traverse a cross-link relationship graph structure 
(Bhagat teaches traversing a social graph available to the social network 102 and associated with the user 114, 116)
“based at least in part on a separation measure associated with each cross-link relationship of one or more cross-link relationships associated with the unique logical data record set identifier, generate one or more data use obligation scores for the unique logical data record set identifier” at [0030]-[0031];
(Bhagat teaches generating sub-scores, risk scores (i.e., “data use obligation scores”) for each user 114, 116 based on the social graph available to the social network. The sub-score for the users 114, 114 are based on transaction history known to the social network 102. The sub-scores for the user 114,116 are based on available interactions of the user 116 with the user 114 (e.g., a quantity of such interactions, a content of such interactions) taking into account the social graphs for the user 114, 116. The risk scores for the user 114, 116 are based on transaction history associated therewith.)
“generate an aggregated data use obligation score by aggregating the one or more data use obligation scores for each unique logical data record set identifiers of the one or more logical data record set identifiers associated with the intended use request” at [0032];
(Bhagat teaches the social network 102 is configured to combine the two sub-scores for the users 114 and 116 and the risk scores for the user 114,116 to determine the total score (i.e., “aggregated data use obligation score”) for the fund transfer/transaction)
“upon determining that the aggregated data use obligation score is below a risk threshold, grant the intended use request” at [0032]-[0035].
(Bhagat teaches when the total score satisfies a threshold (e.g., when the total score is on a scale of 1-100, and the threshold is a value of 80), the social network 102 is configured to notify the user 116 of the pending transfer to perform the transaction)
	Bhagat does not explicitly teach the cross-link relationship graph structure “comprising a plurality of cross-link relationship graph edges” as claimed. However, Gieseke teaches a method for analyzing transactions for fraudulent activity using graph to determine whether transactions are potentially fraudulent or nodes are compromised based on relationships in the graph, wherein the graph comprising a plurality of cross-link relationship graph edges” at [0015]-[0020] and Fig. 1. Thus, it would have been obvious to one of ordinary skill in the art to combine Gieseke with Bhagat’s teaching so that “fraudulent activity may be more easily and accurately detected, increasing fraud detection performance and cost associated therewith” and “may allow for faster analysis of large scale transaction information, further allowing distributed graph database technology to scale horizontally”, as suggested by Gieseke at [0013].

As per claim 2, Bhagat and Gieseke teach the apparatus of claim 1 discussed above. Bhagat also teaches:  wherein “the risk threshold represents an acceptable level of likelihood that data use obligations will apply to one or more of the one or more logical data record set identifiers associated with the intended use request” at [0030]-[0032].

As per claim 3, Bhagat and Gieseke teach the apparatus of claim 1 discussed above. Bhagat also teaches: wherein “the risk threshold is based at least in part on the intended use identifier” at [0030]-[0032].

As per claim 4, Bhagat and Gieseke teach the apparatus of claim 1 discussed above. Bhagat also teaches: wherein “the risk threshold is based at least in part on specific data use obligations associated with one or more of the one or more logical data record set identifiers” at [0030]-[0032].

As per claim 5, Bhagat and Gieseke teach the apparatus of claim 1 discussed above. Gieseke also teaches: wherein “the risk threshold is based at least in part on dependencies between row differentiators and column differentiators of one or more of the one or more logical data record set identifiers” at [0015]-[0020].

As per claim 6, Bhagat and Gieseke teach the apparatus of claim 1 discussed above. Gieseke also teaches: wherein “a first cross-link relationship graph node of the plurality of cross-link relationship graph nodes is connected to a second cross-link relationship graph node of the plurality of cross-link relationship graph nodes by way of at least a cross-link relationship graph edge of the plurality of cross-link relationship graph edges” [0015]-[0020] and Fig. 1.

As per claim 7, Bhagat and Gieseke teach the apparatus of claim 6 discussed above. Gieseke also teaches: wherein “the cross-link relationship graph edge represents a cross-link relationship associated with the first cross-link relationship graph node and the second cross-link relationship graph node” [0015]-[0020] and Fig. 1.

As per claim 8, Bhagat and Gieseke teach the apparatus of claim 1 discussed above. Bhagat also teaches: further comprising “upon determining that the aggregated data use obligation score exceeds the risk threshold, deny the indented use request” at [0030]-[0032].

As per claim 9, Bhagat and Gieseke teach the apparatus of claim 1 discussed above. Bhagat also teaches: wherein “a data use obligation score represents a likelihood that a data use obligation is associated with the unique logical data record set identifier” at [0030]-[0032].

As per claim 10, Bhagat and Gieseke teach the apparatus of claim 9 discussed above. Bhagat also teaches: wherein “a data use obligation comprises one or more data use restriction associated with one or more data record identifiers associated with the unique logical data record set identifier” at [0027]-[0036]. 

As per claim 11, Bhagat and Gieseke teach the apparatus of claim 1 discussed above. Bhagat also teaches: wherein “one or more of the aggregated data use obligation score by aggregating or a data use obligation scores is associated as data record set metadata for each of the unique logical data record set identifiers of the one or more logical data record set identifiers associated with the intended use request” at [0030]-[0032].

As per claim 12, Bhagat and Gieseke teach the apparatus of claim 11 discussed above. Bhagat also teaches: wherein “a first count of one or more of aggregated data use obligation scores exceeding the risk threshold is maintained in the repository for a given logical data record set identifier” at [0020]-[0032].

As per claim 13, Bhagat and Gieseke teach the apparatus of claim 12 discussed above. Gieseke also teaches: wherein “a second count of data use obligation scores exceeding one or more of a risk threshold or an intended use threshold is maintained in the repository for the given logical data record set identifier” at [0015]-[0020].

As per claim 14, Bhagat and Gieseke teach the apparatus of claim 13 discussed above. Gieseke also teaches: further including “upon detecting that one or more of the first count or the second count exceeds a score calculation count threshold, one or more of generate an alert flag for one or more of the given logical data record set identifier or the intended use request or adjust data use permissions associated with the given logical data record set identifier or a user identifier associated with the intended use request” at [0015]-[0020].

Claims 15-29 recite similar limitations as in claims 1-14 and are therefore rejected by the same reasons.








Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 9, 2022